Citation Nr: 0526511	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for cancer including head, 
neck, or throat.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from February 1970 to February 
1976, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran requested a hearing before the Board, but in a 
December 2003 election form, notified that he would not 
attend. Since there has been no motion filed for a new 
hearing, the Board will proceed with processing of the case 
as if the request for a hearing has been withdrawn. See 
38 C.F.R. § 20.704 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, and may be presumed to have been exposed 
during such service to any other chemical compound in an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange. The list includes respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea.) April 
2003 VA outpatient treatment records appear to reflect a 
diagnosis of squamous cell carcinoma of head, neck, or 
tonsil. The precise location(s) of the cancer(s) remain 
unidentified.

The veteran should be examined to determine the nature and 
etiology of his cancer(s); with opinion as to whether any of 
the cancers are attributable to his service in Vietnam, 
including as due to herbicide exposure. An examiner with 
expertise in the development of tumors, particularly with 
respect to herbicide exposure, is preferred.

Additionally, although the veteran was provided an April 2003 
VCAA notification letter, the letter is inadequate since he 
was not advised of the evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claims 
for direct service connection as well as due to herbicide 
exposure; or was he advised of which portion, if any, of the 
evidence is to be provided by him, and which part VA will 
attempt to obtain on his behalf. Additionally, more recent 
legal precedent also require that he be informed to submit 
all evidence on the claims that he has in his possession. See 
38 C.F.R. § 3.159 and other pertinent legal criteria. The RO 
should take corrective action relevant to the VCAA notice 
provided to the veteran.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), specific to his 
claim for head, neck, or throat cancer.  
He should also be specifically informed 
that he should submit any evidence he has 
in his possession concerning the current 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and other 
appropriate legal criteria, including 
38 C.F.R. § 3.159.

2.  The RO should procure copies of all 
records, VA or private, of treatment for 
the veteran's cancer, and associate them 
with the veteran's claims folder.  The 
appellant's assistance in identifying the 
times and places of such cancer 
treatment, should be solicited as needed.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran and be 
requested to provide the outstanding 
evidence.

4.  The RO should then make arrangements 
for the veteran to be examined by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any head, neck, and throat cancer.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
examination report.  Any testing deemed 
necessary should be performed. The type 
and location of the veteran's cancer(s) 
must be identified.

Based upon the examination results and 
the claims folder review, an opinion 
should be expressed with respect to each 
of the currently present cancer 
disabilities as to whether it is likely, 
at least as likely as not, or unlikely, 
that the disability is etiologically 
related to the veteran's period of active 
duty, to include exposure to herbicides 
in Vietnam.  The rationale for all 
opinions expressed must be provided.

5.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




